Case 1:21-cv-21484-FAM Document 121 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                           Case Number: 21-21484-CIV-MORENO

   CAR BODY LAB, INC.,

                  Plaintiff,
   vs.

   LITHIA MOTORS, INC.,

                  Defendant.
  _________________________________________/
         ORDER ADOPTING MAGISTRATE JUDGE GOODMAN’S REPORT AND
           RECOMMENDATION ON DEFENDANT’S MOTION TO DISMISS

         THE MATTER was referred to the Honorable Jonathan Goodman, United States
  Magistrate Judge, to take all necessary and proper action as required by law with respect to any
  and all pretrial proceedings (D.E. 36). Defendant Lithia, Inc. filed a motion to dismiss (D.E. 34)
  and, subsequently, Magistrate Judge Goodman filed a Report and Recommendation (D.E. 103) on
  the motion. The Court has reviewed the entire file and record. No objections to the Report and
  Recommendation were filed. Rather, on July 2, 2021, Plaintiff filed a "Motion for Leave to File
  Amended Complaint, Instanter, to Conform to Magistrate's Report and Recommendation." On the
  same day, Magistrate Judge Goodman granted the motion and the Plaintiff filed its amended
  complaint. Accordingly, it is
         ADJUDGED         that    United    States   Magistrate   Judge   Goodman’s   Report    and
  Recommendation is AFFIRMED and ADOPTED in part. Accordingly, it is
         ADJUDGED that Defendant Lithia, Inc.'s motion to dismiss is DENIED AS MOOT. The
  Plaintiff has filed an amended complaint.
         DONE AND ORDERED in Chambers at Miami, Florida, this 4th of August 2021.




                                           ______________________________________
                                                 FEDERICO A. MORENO
                                                 UNITED STATES DISTRICT JUDGE
Case 1:21-cv-21484-FAM Document 121 Entered on FLSD Docket 08/04/2021 Page 2 of 2




  Copies furnished to:
  United States Magistrate Judge Jonathan Goodman, Counsel of Record




                                              2
